ON MOTION

ORDER

The court treats Thomas S. Ross’s motion for leave to file his brief out of time as a motion to reinstate his appeal. The United States takes no position on the motion.
Ross’s appeal was dismissed on September 28, 2009 for failure to file a brief.
Ross has now submitted his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The September 28 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) The United States should calculate the due date for his brief from the date of filing of this order.